Exhibit 10.27

STOCKHOLDERS AGREEMENT

Dated as of April 15, 2008

By and Among

BOSTON SCIENTIFIC SCIMED, INC.,

PADRES ACQUISITION CORP.

and

THE STOCKHOLDERS OF CRYOCOR, INC. NAMED HEREIN



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT dated as of April 15, 2008 (this “Agreement”), among
(i) Boston Scientific Scimed, Inc., a Minnesota corporation (“Parent”),
(ii) Padres Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Purchaser”), and (iii) each of the parties identified on
Schedule A hereto (each, a “Stockholder” and, collectively, the “Stockholders”),
as stockholders of CryoCor, Inc., a Delaware corporation (the “Company”).

WHEREAS, Parent, Purchaser and the Company are entering into an Agreement and
Plan of Merger dated as of the date hereof (as amended from time to time, the
“Merger Agreement”; capitalized terms used but not defined in this Agreement
have the meanings attributed to such terms in the Merger Agreement), pursuant to
which (i) Purchaser agrees to commence a cash tender offer (as such tender offer
shall be conducted in accordance with the Merger Agreement, including any
amendments thereto, or extensions of the expiration date thereof, made in
accordance with the terms of the Merger Agreement, the “Offer”) to acquire all
of the issued and outstanding shares of common stock, par value $0.001 per
share, of the Company (“Common Stock”), for $1.35 per share of Common Stock
(such amount, or any greater amount per share of Common Stock paid pursuant to
the Offer, and as such amount may be adjusted in accordance with the Merger
Agreement, being the “Purchase Price”), and (ii) following consummation of the
Offer, Purchaser shall merge with and into the Company (the “Merger”);

WHEREAS, each Stockholder is the record owner of the number of shares of Common
Stock (together with any shares of Common Stock acquired by such Stockholder
after the date hereof, such Stockholder’s “Shares”) and options to purchase
Common Stock (together with any options to purchase Common Stock acquired by
such Stockholder after the date hereof, the “Stock Options” and, together with
the Shares, the “Securities”) set forth on Schedule A hereto opposite such
Stockholder’s name;

WHEREAS, as a condition to entering into the Merger Agreement and incurring the
obligations set forth therein, including with respect to the Offer, Parent and
Purchaser have required that the Stockholders agree to enter into this
Agreement; and

WHEREAS, the Stockholders wish to induce Parent and Purchaser to enter into the
Merger Agreement and, therefore, the Stockholders are willing to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

TENDER OF SHARES

SECTION 1.01. Tender of Shares. Each Stockholder agrees to tender, pursuant to
and in accordance with the terms of the Offer, and not withdraw (except
following the termination or expiration of the Offer in accordance with the
Merger Agreement without Purchaser purchasing all Shares tendered (and not
validly withdrawn) pursuant to the Offer in accordance with its terms), all such
Stockholder’s Shares as set forth on Schedule A, together with any Shares
subsequently acquired by such Stockholder after the date hereof and prior to the
Acceptance Time. Such Stockholder acknowledges and agrees that Purchaser’s
obligation to accept for payment the shares of Common Stock in the Offer,
including any Shares tendered by the Stockholders, is subject to the terms and
conditions of the Offer.

ARTICLE II

VOTING AGREEMENT

SECTION 2.01. Voting Agreement. Each Stockholder hereby agrees that, from and
after the date hereof and until the earlier to occur of the Acceptance Time and
the termination of this Agreement, at any meeting of the stockholders of the
Company, however called, and in any action by consent or otherwise of the
stockholders of the Company, such Stockholder shall vote (or cause to be voted)
such Stockholder’s Shares (i) in favor of the adoption of the Merger Agreement
and the approval of the Merger; (ii) against any action, proposal, agreement or
transaction that would result in a breach of any covenant, obligation,
agreement, representation or warranty of the Company under the Merger Agreement
or of such Stockholder contained in this Agreement; and (iii) against any
action, agreement, transaction (other than the Merger Agreement or the
transactions contemplated thereby) or proposal (including any Acquisition
Proposal) that would be reasonably expected to result in any of the conditions
to the Company’s obligations under the Merger Agreement or to the Offer not
being fulfilled or that would reasonably be expected to impede, interfere,
delay, or prevent the consummation of the Transactions. Any vote by such
Stockholder that is not in accordance with this Section 2.01 shall be considered
null and void, and the provisions of Section 2.02 shall be deemed to take
immediate effect.

SECTION 2.02. Irrevocable Proxy. Each Stockholder hereby constitutes and
appoints Parent and each of its officers, effective as of the time specified in
the last sentence of Section 2.01 until the termination of this Agreement in
accordance with Section 6.01 (at which point such constitution and appointment
shall automatically be revoked) as such Stockholder’s attorney, agent and proxy
(such constitution and appointment, the “Irrevocable Proxy”), with full power of
substitution, to vote and otherwise act with respect to the Stockholder’s Shares
at any meeting of stockholders of the Company (whether annual or special and
whether or not an adjourned or postponed meeting), on the matters and in the
manner specified in Section 2.01 (but not on any other matters). THIS PROXY AND
POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST AND, TO THE
EXTENT PERMITTED

 

-2-



--------------------------------------------------------------------------------

UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON ANY PERSON TO WHOM A
STOCKHOLDER MAY TRANSFER ANY OF HIS OR HER SHARES IN BREACH OF THIS AGREEMENT.
Each Stockholder hereby revokes all other proxies and powers of attorney with
respect to such Stockholder’s Shares that may have heretofore been appointed or
granted with respect to any matters covered by Section 2.01, and no subsequent
proxy or power of attorney shall be given (and if given, shall not be effective)
by any Stockholder with respect thereto. All authority herein conferred or
agreed to be conferred shall survive the death or incapacity of any Stockholder
and any obligation of the Stockholder under this Agreement shall be binding upon
the heirs, personal representatives, successors and assigns of such Stockholder.

SECTION 2.03. Conflicts. Without limiting the obligations of any Stockholder
hereunder in such Stockholder’s capacity as a holder of Shares, in the case of
any Stockholder who is an officer or director of the Company, no provision of
this Agreement shall prevent or interfere with such Stockholder’s performance of
his obligations, if any, solely in his capacity as an officer or director of the
Company, including, without limitation, the fulfillment of his fiduciary duties
and no performance of such obligations shall be deemed to constitute a breach of
or a default under any provision of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder hereby represents and warrants individually, solely with
respect to such Stockholder and such Stockholder’s Shares, and not severally or
jointly, to Parent and to Purchaser as follows:

SECTION 3.01. Organization, Authority and Qualification of the Stockholders.
Such Stockholder has all legal capacity and right to enter into this Agreement,
to carry out such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby, including the tender of such Stockholder’s
Shares pursuant to the Offer. The execution and delivery of this Agreement by
such Stockholder, the performance by such Stockholder of its obligations
hereunder and the consummation by such Stockholder of the transactions
contemplated hereby, including the tender of such Stockholder’s Shares pursuant
to the Offer, have been duly authorized by all requisite action on the part of
such Stockholder. This Agreement has been duly and validly executed and
delivered by such Stockholder and (assuming due authorization, execution and
delivery by Parent and Purchaser) this Agreement constitutes a legal, valid and
binding obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor rights and for general equitable and public
policy principles.

SECTION 3.02. No Conflict; Required Filings and Consents. (a) The execution and
delivery of this Agreement by such Stockholder do not, and the performance of
this Agreement by such Stockholder shall not, (i) assuming satisfaction of the
requirements set forth in Section 3.02(b) below, conflict with or violate any
Law applicable to such Stockholder or the Shares held by

 

-3-



--------------------------------------------------------------------------------

such Stockholder or (ii) result in any breach of, or constitute a default (or
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any Shares pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise, trust or other instrument or obligation, except as would not
adversely affect or materially delay the ability of such Stockholder to carry
out its obligations under, and to consummate the transactions contemplated by,
this Agreement.

(b) The execution and delivery of this Agreement by such Stockholder do not, and
the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with, or notification
to, any Governmental Authority, except (i) for applicable requirements, if any,
of the Exchange Act, Blue Sky Laws, and state takeover laws, or (ii) for those
required to be made with self-regulatory organizations and Governmental
Authorities regulating brokers, dealers, investment advisors, investment
companies, banks, trust companies and insurance companies.

SECTION 3.03. Ownership of Securities. As of the date hereof, such Stockholder
is the record owner of, and has good title to, the number of Securities set
forth opposite such Stockholder’s name on Schedule A hereto. Except as set forth
on Schedule A, such Securities are all the securities of the Company owned,
either of record or beneficially, by such Stockholder as of the date hereof and
such Stockholder does not have any option or other right to acquire any other
securities of the Company. Except as set forth on Schedule A, the Securities
owned by such Stockholder are owned free and clear of all Liens, other than any
Liens created by this Agreement. Such Stockholder has not appointed or granted
any proxy, which appointment or grant is still effective, on the matters
specified in Section 2.01 with respect to the Shares owned by such Stockholder
as of the date hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

As an inducement to each Stockholder to enter into this Agreement, Parent and
Purchaser hereby, jointly and severally, represent and warrant to each
Stockholder as follows:

SECTION 4.01. Organization and Authority of Parent and Purchaser. Parent and
Purchaser are both corporations, duly incorporated and validly existing under
the laws of their respective jurisdictions of incorporation and have all
necessary corporate power and authority to enter into this Agreement, to carry
out their obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Purchaser,
the performance by Parent and Purchaser of their obligations hereunder and the
consummation by Parent and Purchaser of the transactions contemplated hereby
have been duly authorized by all requisite action on the part of Parent and
Purchaser. This Agreement has been duly executed and delivered by Parent and
Purchaser, and (assuming due authorization, execution and delivery by the
Stockholders) this Agreement constitutes a legal, valid and binding obligation
of Parent and Purchaser enforceable against Parent and Purchaser in accordance
with its terms.

 

-4-



--------------------------------------------------------------------------------

SECTION 4.02. No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by Parent and Purchaser do not,
and the performance of this Agreement by Parent and Purchaser shall not,
(i) conflict with or violate the certificate of incorporation or by-laws of
Parent or Purchaser, (ii) assuming satisfaction of the requirements set forth in
Section 4.02(b) below, conflict with or violate any Law applicable to Parent or
Purchaser or (iii) result in any breach of, or constitute a default (or event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a Lien on any property or asset of Parent or
Purchaser pursuant to, any note, bond, mortgage, indenture, contract agreement,
lease, license, permit, franchise, trust or other instrument or obligation,
except as would not adversely affect or materially delay the ability of Parent
or Purchaser to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement.

(b) The execution and delivery of this Agreement by Parent and Purchaser do not,
and the performance of this Agreement by Parent and Purchaser shall not, require
any consent, approval, authorization or permit of, or filing with, or
notification to, any Governmental Authority, except (i) for those required to be
made with self-regulatory organizations and Governmental Authorities regulating
brokers, dealers, investment advisors, investment companies, banks, trust
companies and insurance companies and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not adversely affect or materially delay the ability of
Parent or Purchaser to carry out their obligations under, and to consummate the
transactions contemplated by, this Agreement.

SECTION 4.03. No Distribution. Purchaser is not acquiring the Stockholder’s
Securities with a view to, or for offer or sale in connection with, any
distribution thereof.

ARTICLE V

COVENANTS OF THE STOCKHOLDERS

SECTION 5.01. No Disposition or Encumbrance of Securities. Each Stockholder
hereby agrees that, except as contemplated by this Agreement, such Stockholder
shall not (i) sell, transfer, tender (except into the Offer), pledge, assign,
contribute to the capital of any entity, hypothecate, give or otherwise dispose
of, grant a proxy or power of attorney with respect to (other than the
Irrevocable Proxy), deposit into any voting trust, enter into any voting
agreement, or create or permit to exist any Liens of any nature whatsoever with
respect to, any of such Stockholder’s Securities (or agree or consent to, or
offer to do, any of the foregoing), or (ii) take any action that would make have
the effect of preventing or disabling such Stockholder from performing such
Stockholder’s obligations hereunder. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit a transfer of Securities by a Stockholder (a) if

 

-5-



--------------------------------------------------------------------------------

Stockholder is an individual (1) to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, or (2) upon the death of Stockholder, or (b) if
Stockholder is a partnership or limited liability company, to one or more
partners or members of Stockholder or to an affiliated corporation under common
control with Stockholder; provided, however, that a transfer referred to in this
sentence shall be permitted only if, as a precondition to such transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
Parent, to be bound by all of the terms of this Agreement.

SECTION 5.02. No Solicitation of Transactions. Except to the limited extent that
members of the Board of Directors of the Company are permitted to take certain
actions under Section 7.05(c) of the Merger Agreement in such capacity and
without limiting and subject to Section 2.03, each Stockholder agrees that
between the date of this Agreement and the date of termination of the Merger
Agreement, such Stockholder shall not, directly or indirectly, take any action
that the Company would be prohibited from taking pursuant to Section 7.05(a) of
the Merger Agreement, or assist, knowingly facilitate or cause the Company to
take any action that the Company is prohibited from taking pursuant to such
Section 7.05(a).

SECTION 5.03. Further Action; Commercially Reasonable Efforts. Upon the terms
and subject to the conditions hereof, Parent, Purchaser and each Stockholder
shall use their commercially reasonable efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this transactions contemplated by this Agreement.

SECTION 5.04. Disclosure. Each Stockholder agrees to permit Parent and Purchaser
to publish and disclose in the Offer Documents and the Proxy Statement and
related filings under the securities laws such Stockholder’s identity and
ownership of Securities and the nature of his or her commitments, arrangements
and understandings under this Agreement.

SECTION 5.05. Agreement Not to Exercise Appraisal Rights. Each Stockholder
agrees not to exercise any rights (including, without limitation, under the
Delaware General Corporation Law) to demand appraisal of any Common Stock, or
similar rights, that may arise, if at all, with respect to the Merger.

ARTICLE VI

TERMINATION

SECTION 6.01. Termination. This Agreement and all rights and obligations of the
parties hereunder, including the Irrevocable Proxy, shall terminate, and no
party shall have any rights or obligations hereunder and this Agreement shall
become null and void and have no further effect upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
the provisions thereof prior to the Effective Time, and (iii) the date upon
which Purchaser shall have purchased and paid for all of the Shares in
accordance with the terms of the Offer. Nothing in this Section 6.01 shall
relieve any party of liability for any willful breach of this Agreement prior to
such termination. Parent and Purchaser acknowledge that, in the event of
termination of the Merger Agreement prior to the acceptance for payment of any
Shares tendered in the Offer, the Stockholders shall no longer have the
obligation to tender, and may withdraw, their Shares.

 

-6-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon delivery) by delivery in person, by telecopy
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 7.01):

if to any of the Stockholders:

c/o CryoCor, Inc.

9717 Pacific Heights Blvd.

San Diego, CA 92121

Attention: President

if to Parent or Purchaser:

c/o Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760

Attention: General Counsel

with a copy to:

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Attention: Johan V. Brigham

SECTION 7.02. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect . Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

SECTION 7.03. Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of

 

-7-



--------------------------------------------------------------------------------

them, with respect to the subject matter hereof. This Agreement shall not be
assigned (whether pursuant to a merger, by operation of law or otherwise)
without the express written consent of Parent and Purchaser, on the one hand, or
the applicable Stockholder, on the other hand, as applicable, except that Parent
and Purchaser may assign all or any of their rights and obligations hereunder to
any affiliate of Parent, provided that no such assignment shall relieve the
assigning party of its obligations hereunder if such assignee does not perform
such obligations.

SECTION 7.04. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 7.05. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

SECTION 7.06. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware state or federal court. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any state or federal court sitting
in Delaware for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement may not be enforced in or by any of the
above-named courts.

SECTION 7.07. Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement. Each of the parties hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 7.07.

SECTION 7.08. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

SECTION 7.09. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

-8-



--------------------------------------------------------------------------------

SECTION 7.10. Amendment. This Agreement may not be amended except by an
instrument in writing signed by all the parties hereto.

SECTION 7.11. Waiver. Any party to this Agreement may (i) extend the time for
the performance of any obligation or other act of any other party hereto,
(ii) waive any inaccuracy in the representations and warranties of any other
party contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any agreement of any other party or any condition to
its own obligations contained herein. Any such extension or waiver shall be
valid if set forth in an instrument in writing duly executed by the party or
parties to be bound thereby. Any such extension or waiver or shall not be
applicable or have any effect except in the specific instance in which it is
given. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

SECTION 7.12. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, whether or not any of the other transactions
contemplated by this Agreement shall have occurred, provided that the fees and
expenses of Cooley Godward Kronish LLP incurred by the Company on behalf of the
Stockholders associated with the negotiation and preparation of this Agreement
shall be borne by the Company and shall constitute Company Expenses under the
Merger Agreement.

SECTION 7.13. Adjustments.

(a) In the event of (i) any increase or decrease or other change in the
Securities by reason of stock dividend, stock split, recapitalizations,
combinations, exchanges of shares or the like or (ii) a Stockholder becomes the
beneficial owner of any additional Securities or other securities of the
Company, then the terms of this Agreement, including the term “Shares” as
defined herein, shall apply to the shares of capital stock and other securities
of the Company held by such Stockholder immediately following the effectiveness
of the events described in clause (i), or such Stockholder becoming the
beneficial owner thereof pursuant to clause (ii).

(b) Each Stockholder hereby agrees to promptly notify Parent and Purchaser of
the number of any new Securities acquired by such Stockholder, if any, after the
date hereof.

SECTION 7.14. Legending of Common Stock. If so requested by Parent, each
Stockholder agrees that any certificates representing shares of Common Stock
held by such Stockholder shall bear a legend stating that it is subject to this
Agreement and the voting agreement and proxy set forth herein.

 

-9-



--------------------------------------------------------------------------------

SECTION 7.15. Further Assurances. Each Stockholder, Parent and Purchaser shall
execute and deliver all such further documents and instruments and take all such
further action as may be necessary in order to consummate the transactions
contemplated hereby.

SECTION 7.16. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(c) Except as otherwise indicated, all references in this Agreement to
“Schedules” are intended to refer to Schedules to this Agreement.

[Remainder of Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

BOSTON SCIENTIFIC SCIMED, INC. By:  

/s/ Lawrence J. Knopf

Name:   Lawrence J. Knopf Title:   Assistant Secretary PADRES ACQUISITION CORP.
By:  

/s/ Lawrence J. Knopf

Name:   Lawrence J. Knopf Title:   Assistant Secretary

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

/s/ Edward F. Brennan

Edward F. Brennan

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

/s/ Gregory J. Tibbitts

Gregory J. Tibbitts

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

/s/ Kurt C. Wheeler

Kurt C. Wheeler

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

/s/ Arda M. Minocherhomjee

Arda M. Minocherhomjee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

MPM BIOVENTURES II, L.P. By:   MPM Asset Management II, L.P., its General
Partner By:   MPM Asset Management II LLC, its General Partner By:  

/s/ Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   MPM BIOVENTURES II-QP, L.P. By:   MPM Asset
Management II, L.P., its General Partner By:   MPM Asset Management II LLC, its
General Partner By:  

/s/ Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:  

MPM BIOVENTURES GMBH & CO.

PARALLEL-BETEILIGUNGS KG

By:   MPM Asset Management II, L.P., in its capacity as the Special Limited
Partner By:   MPM Asset Management II LLC, its General Partner By:  

/s/ Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:  

MPM ASSET MANAGEMENT INVESTORS

2000 B LLC

By:  

/s/ Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:  

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

WILLIAM BLAIR CAPITAL PARTNERS VII

QP, L.P.

By:   William Blair Capital Management VII, L.P., its General Partner By:  
William Blair Capital Management VII, L.L.C., its General Partner By:  

/s/ Arda M. Minocherhomjee

Name:  

Arda M. Minocherhomjee

Managing Director

WILLIAM BLAIR CAPITAL PARTNERS VII, L.P. By:   William Blair Capital Management
VII, L.P., its General Partner By:   William Blair Capital Management VII,
L.L.C., its General Partner By:  

/s/ Arda M. Minocherhomjee

Name:  

Arda M. Minocherhomjee

Managing Director

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name

   Common
Stock    Stock
Options

Edward F. Brennan

   478,408    592,902

Gregory J. Tibbitts

   196,037    164,082

Kurt C. Wheeler

   —      12,902

Arda M. Minocherhomjee

   —      —  

MPM Asset Management Investors 2000 B LLC

   46,930    —  

MPM BioVentures GmbH & Co. Parallel-Beteiligungs KG

   717,656    —  

MPM BioVentures II, L.P.

   224,984    —  

MPM BioVentures II-QP, L.P.

   2,038,512    —  

William Blair Capital Partners VII, QP L.P.

   1,872,801    12,902

William Blair Capital Partners VII, L.P.

   72,160    —            

Total

   5,647,488    782,788          